Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one additional component that requires cooling in a second space” in the preamble and then later recites “at least one additional component that requires cooling in the second space” in the claim body. Claim 2 recites “at least one additional component that requires cooling in a second space” in the preamble and then later recites “at least one additional component that requires cooling in a second space” in the claim body. Since the respective recitations of “at least one additional component” in the bodies of claims 1 and 2 do not refer back to the at least one additional component recited in the preambles of claims 1 and 2, it is not definite whether these recitations refer to the same component. For examination purposes, the recitations of at least one additional component in the bodies of claims 1 and 2 are interpreted as referring to the at least one additional component recited in the preambles of claims 1 and 2. Claim 1 also recites “a pivoting flap” twice such that it is not definite whether the second recitation refers to the same element; for examination purposes, the second recitation is interpreted as referring back to the element of the first recitation. Claim 2 also recites “a second space” twice such that it is not definite whether the second recitation refers to the same element; for examination purposes, the second recitation is interpreted as referring back to the element of the first recitation.
Claim Interpretation
Since the body of claim 1 and the claims which depend therefrom refers back to the structure recited in the preamble of claim 1, claim 1 is interpreted as providing the structure recited in the preamble of claim 1 and the structure recited in the preamble of claim 1 is interpreted as part of the scope of the claimed invention. The first step of claim 1 recites “activating an operating mode of the cooking device” wherein the cooking device and structure thereof is recited in the preamble. Since claim 1 refers back to the structure recited in the preamble, including the cooking devices as well as the structure of the cooking device recited throughout the method, the scope of claim 1 includes the cooking device and structure thereof as recited in the preamble.
Since the body of claim 2 and the claims which depend therefrom refers back to the structure recited in the preamble of claim 2, claim 2 is interpreted as providing the structure recited in the preamble of claim 2 and the structure recited in the preamble of claim 2 is interpreted as part of the scope of the claimed invention. The first step of claim 2 recites “activating an operating mode of the cooking device” wherein the cooking device and structure thereof is recited in the preamble. Since claim 2 refers back to the structure recited in the preamble, including the cooking devices as well as the structure of the cooking device recited throughout the method, the scope of claim 2 includes the cooking device and structure thereof as recited in the preamble.
Allowable Subject Matter
Claims 1-7 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Amendment
The amendment of 05/12/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered. The remarks begin by noting the claim status and amendments. The remarks then address the previous prior art rejection. The remarks note the previous rejection and explain the differences of the claimed method in the latest amendment and the prior art from the previous rejection. The amendments have overcome the previous rejection and, as noted above, claims 1-7 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 19, 2022